NEWMAN, District Judge.
This motion to remand raises the question of the value of the property in dispute. It is a suit by the plaintiffs against the defendant to recover a piece of land at Cornelia, Ga. On the land in controversy is located the defendant’s depot at that point, and it is the junction also of the defendant’s road with the Tallulah Falls Railway. The matter has been heard on affidavits presented by the respective parties. The plaintiffs’ affidavits show the land to be worth much, less than $2,000. The defendant’s affidavits show that the land to it is worth largely more than $2,000, the affiants putting its value to the railroad company at about $5,000.
The question presented, then, is whether the value of the lánd to the defendant, as it is now being used in its present situation, should control, or whether its simple value as land- apart from those considerations should control. I am satisfied that its value in its present situation to the defendant should be taken as the test of jurisdiction. Certainty more than $2,000 in amount is involved, so far as the defendant is concerned. Its depot building alone, which is on this land, the affidavits show to be worth $1,500. The case of Railroad Co. v. Ward, 2 Black, 485, 17 L. Ed. 311, which is largely quoted in subsequent cases, I think sustains this view. In Smith v. Adams, 130 U. S. 167, 9 Sup. Ct. 566, 32 L. Ed. 895, in the opinion, this language, pertinent here, is used:
“By ‘matter in dispute’ is meant the subject of litigation, the matter, upon which the action is brought and issue is joined, and in relation to which, if the issue be one of fact, testimony is taken. It is conceded that the pecuniary value of the matter in dispute may be determined, not only by the' money judgment prayed, where such is the case, but in some cases by the increased or diminished value of the property directly affected by the relief prayed, or *1017by the pecuniary result to one of the parties immediately from the judgment.”
It can hardly be denied that the pecuniary loss to the defendant company from a recovery by the plaintiffs in the action at bar would be more than $2,000.
The necessary jurisdictional amount being involved, and this being the only question raised on the motion to remand, the motion is denied.